Appellant appeals from an order of the Montgomery County Children’s Court adjudging Him the putative father of a child born out of wedlock. His contention is that the adjudication is insufficiently supported by evidence. Some alleged improbabilities in the mother’s testimony and proof in the nature of an alibi as to certain dates upon one of which or near which conception occurred, are appellant’s chief reliance. We hold that the adjudications made are amply supported by evidence. Order affirmed, with $25 costs and disbursements. All concur.